Citation Nr: 0832962	
Decision Date: 09/25/08    Archive Date: 09/30/08

DOCKET NO.  04-07 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a left leg disability, 
claimed as secondary to service connected spondylosis at the 
L5-S1 level bilaterally. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1967 to 
August 1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 

A video conference hearing was held in November 2004, with 
the veteran sitting at the local RO, and the undersigned 
sitting in Washington, DC.  A transcript of the testimony is 
in the claims file.

The Board remanded the matter to the RO via the Appeals 
Management Center (AMC) in August 2005 for the purpose of 
obtaining additional treatment records and affording the 
veteran a VA examination.  The requested treatment records 
were obtained and associated with the claims file, and the 
veteran underwent a VA examination in January 2006.  
Therefore, the Board finds that its remand instructions were 
complied with.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) (where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance).  Subsequently, in March 2006, a 
supplemental statement of the case was issued, and the matter 
was returned to the Board for further review.


FINDING OF FACT

The most probative evidence of record indicates that the 
veteran's current left leg disability (diagnosed as 
radiculopathy of the left lower extremities) is not causally 
related to or aggravated by any service-connected disability, 
including his spondylosis at the L5-S1 level bilaterally.


CONCLUSION OF LAW

A left leg disability (radiculopathy of the left lower 
extremities) is not causally related to or aggravated by any 
service-connected disability.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the veteran is expected to provide; and (4) 
must ask the veteran to provide any evidence in his/her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

The Board finds that the VCAA duty was satisfied by letters 
sent to the veteran in April 2003 and August 2005.  The 
letters addressed all required notice elements and the April 
2003 letter was sent prior to the initial unfavorable 
decision by the AOJ.  In this case, the fact that the notice 
did not address either the relevant rating criteria or 
effective date provisions, was harmless error because service 
connection is being denied, and therefore no rating or 
effective date is being assigned.  Therefore, the Board finds 
that VA has fulfilled its duty to notify under the VCAA.

Under the VCAA, VA also has a duty to assist the veteran in 
the development of a claim.  This includes assisting the 
veteran in procuring service medical records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. §  5103A; 38 C.F.R. § 3.159.  
Here, VA obtained the veteran's service medical records, VAMC 
treatment records, a decision from the Social Security 
Administration and the records it considered in making that 
decision, and private medical records pertinent to the years 
after service.  Additionally, the veteran was afforded VA 
examinations in April 2003, March 2004 and January 2006.  The 
Board, therefore, finds that the VCAA duty to assist has also 
been satisfied. 

LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection may be granted on a secondary basis for a 
disability which is proximately due to or the result of an 
established service-connected disorder.  38 C.F.R. § 
3.310(a).  Secondary service connection may also be 
established for a disorder which is aggravated by a service-
connected disability; compensation may be provided for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 8 Vet. App. 374 (1995).

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre- 
aggravation baseline level of disability for the non-service- 
connected disability before an award of service connection 
may be made.  This had not been VA's practice, which suggests 
that the recent change amounts to a substantive change.  
Given what appear to be substantive changes, and because the 
veteran's claim was pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R. 
§ 3.310 in effect before the change, which version favors the 
claimant.

Thus, in order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

In this case, the veteran has a current diagnosis of 
bilateral lower extremity radiculopathy, left greater than 
right, as noted by the January 2006 VA examiner.  In 
addition, the record clearly demonstrates that the veteran is 
service-connected for spondylosis at the L5-S1 level 
bilaterally.  Therefore, Wallin elements one and two have 
been satisfied. 

However, with respect to the third element, the medical 
evidence of record does not establish a nexus between the 
veteran's current left leg disability and his service-
connected spondylosis at the L5-S1 level bilaterally.  In 
this regard, the veteran has undergone VA examinations in 
April 2003, March 2004 and January 2006.  At the April 2003 
examination, the examiner stated that the veteran's leg pain 
was of multifactorial etiology.  The examiner stated that the 
veteran clearly had spondylosis and mild spondylolisthesis at 
the L5-S1 area, and that subsequent to this, he has mild 
spinal stenosis.  However, the veteran also had some signs of 
vascular claudication.  The examiner found that the veteran 
certainly had some stenosis relating to his back condition, 
but that it was difficult to estimate to what degree this was 
spinal stenosis versus claudication because the veteran 
clearly had both. 

At the March 2004 VA examination, the examiner stated that he 
did not think there was a true single cause for the veteran's 
unsteadiness and leg pain.  The examiner continued that 
certain parts of the veteran's history certainly aligned 
themselves to vascular claudication, but that the veteran had 
a fair amount of spinal stenosis/neurologic claudication as 
well.  Therefore, the examiner concluded that it was at least 
as likely as not that the veteran's leg pain was caused by 
his back condition, but that it was also at least as likely 
as not that he had a vascular condition.  The examiner stated 
that the veteran's left leg disability was certainly 
multifactorial and could not be resolved any further. 

At the January 2006 VA examination, the examiner found that 
there was "less than 50 percent probability" that the 
veteran's "radiculopathy was caused by spondylosis"; 
however, it was "quite feasible with a greater than 50 
percent probability that his radiculopathy was caused by his 
grade one spondylolisthesis of the L5 on S1," as 
demonstrated by MRI with bilateral foraminal stenosis.  The 
examiner also stated that it was certainly conceivable that a 
component of his lower extremity pain may be caused by his 
peripheral vascular disease; however, the veteran had 
objective findings that would more point to a neurologic 
component, in particular weakness of the dorsiflexors, 
plantar flexors and toe extensors.  The examiner concluded 
that in his opinion, the veteran's complaints of pain in the 
lower extremity were probably multifactorial consisting of 
both neurogenic and vascular etiologies.  

The Board observes that spondylosis is defined as a 
dissolution of a vertebra; a condition marked by 
platyspondylis, aplasia of the vertebral arch, and separation 
of the pars interarticularis.  Smith v. Derwinski, 1 Vet. 
App. 235, 236 (1991).  Spondylolisthesis, by contrast, is 
defined as forward displacement of a lumbar vertebra on the 
one below it and especially of the fifth lumbar vertebra on 
the sacrum producing pain by compression of nerve roots.  
Newman v. Brown, 5 Vet. App. 99, 101 (1993).  Spondylosis and 
spondylolisthesis are therefore separate and distinct 
disabilities.  Indeed, the Board's attention is drawn to its 
July 2002 decision that granted service connection for 
spondylosis, which was claimed as a back disability.  The 
Board noted that the veteran had been diagnosed as having 
spondylolisthesis as well as spondylosis, identified the 
separate nature of the conditions, and only granted service 
connection for spondylosis.  The veteran is not service 
connected for spondylolisthesis.  Thus, although the medical 
evidence of record indicates that the veteran's left leg 
disability (radiculopathy) was caused by his back condition, 
the January 2006 VA examiner differentiated between the 
veteran's spondylosis, which he is service-connected for, and 
spondylolisthesis, which he is not service-connected for.  

The existing VA and private treatment records do not 
contradict this essentially negative finding.  Similarly, the 
April 2003 and March 2004 VA examination reports contain more 
generalized findings (e.g., leg condition caused by back 
disorder) and are speculative in their nature.  Both reports 
therefore have diminished probative value.  See Stegman v. 
Derwinski, 3 Vet. App. 228 (1992) (held that evidence 
favorable to the veteran's claim that did little more than 
suggest a possibility that his illnesses might have been 
caused by service radiation exposure was insufficient to 
establish service connection).  Consequently, because the 
January 2006 examiner determined veteran's left leg 
disability was found to be less likely than not related to 
his service-connected spondylosis and more likely than not 
related to his non-service connected spondylolisthesis, which 
was a far more definitive opinion, the Board finds that 
Wallin element three has not been satisfied.  

Similarly, with respect to the issue of aggravation, the 
Board finds that the record does not support the veteran's 
contentions that his left leg disability was aggravated by 
his service-connected spondylosis.  As noted above, the 
medical evidence of record does not suggest that the 
veteran's left leg disability was aggravated by his service-
connected spondylosis.  An award of service connection must 
be based on reliable competent medical evidence and may not 
be based on a resort to pure speculation or even remote 
possibility.  See 38 C.F.R. § 3.102.  Thus, because there is 
no competent medical evidence of record concluding that the 
veteran's left leg disability was aggravated by his service-
connected spondylosis, secondary service-connection based on 
a theory of aggravation cannot be granted. 

Although the veteran might sincerely believe that his left 
leg disability was caused or aggravated by his service-
connected spondylosis, the veteran, as a lay person, is not 
competent to make such a diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Therefore, any statements 
by the veteran regarding such etiology do not constitute 
competent medical evidence on which the Board can make a 
service connection determination.  Thus, service connection 
for a left leg disability is not warranted on a secondary 
basis. 

In summary, the Board finds that the veteran's left leg 
disability is not causally related to or aggravated by his 
service-connected spondylosis at the L5-S1 level bilaterally.  
For the reasons and bases discussed above, the Board has 
concluded that the negative evidence in this case outweighs 
the evidence in favor of the veteran's claims.  The benefit 
of the doubt doctrine is not for application where the clear 
weight of the evidence is against the claim.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).



ORDER

Entitlement to service connection for a left leg disability, 
claimed as secondary to service connected spondylosis at the 
L5-S1 level bilaterally, is denied. 



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


